WILLIAMS, J.
The Queen Incubator Co. brought this action in the Lucas Common Pleas against the Merrell Co. to recover the purchase price of 25 brooder stoves.
A counterclaim was filed by the Merrell Co. setting up a contract by which the Incubator Co. agreed to furnish all incubators and brooders sold by the Merrell Co. in a certain territory for the years 1922 and 1923. The Merrell Co. alleged that the Incubator Co. failed to make deliveries and that it was damaged by such failure of delivery to the extent of $909.06. Judgment was entered in favor of the Merrell Co., for about $450.00. The Incubator Co. prosecuted error alleging that no recovery can be had for loss of profits. The Court of Appeals held:
1. Nothing in the sales code prohibits the recovery of loss of profits where the case is a proper one for the recovery of such profits.
2. In a breach, by the seller, of a contract of sale, if the profits can be shown with reasonable degree of certainty, the loss of such profits may be a basis of recovery.
Judgment affirmed.